DETAILED ACTION
Corrected Notice of Allowability
NOTICE: This document replaces the previous Notice of Allowability sent out on 07/23/2021 to correct an accounting error in the number of allowable claims occurred in the last Office action. Claim 3 has been previously canceled and needed to be removed from the list of number of allowable claims. Please, use the information in this “Corrected Notice of Allowability”.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-2 and 4-20 are pending in this application, of which claims 1 and 11 are independent claims. Claim 3 has been cancelled by the Applicant.
Applicant’s arguments based on the remarks filed on 04/08/2021 with respect to claims 1-2 and 4-20 have been fully considered, and persuasive. The rejections of claims 1-2 and 4-20 have been withdrawn.
Allowable Subject Matter
The present claims 1-2 and 4-20 are now allowable.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11, the examiner agreed with the Applicant’s arguments shown in the Remark filed on 04/08/2021, in which from the last paragraph of  page 8 to the last paragraph at page 9, the Applicant argued that: the combination of Mow and Breslin, whether alone or in combination fails to disclose or suggest: “An electronic device comprising: a first antenna and a second antenna located at different part of the housing; a first coupler and a second coupler respectively coupled to the first antenna and the second antenna; a first power amplifier and a second power amplifier interfaced with a transceiver; wherein the transceiver is coupled to a control circuit configured to: obtain first data, based on a first feed back signal of the first signal fed back by the first coupler, wherein the first signal has a reference power, obtain second data, based on a second feed back signal of the second signal fed back by the second coupler, wherein the second signal has the reference power; determine a first gain of the first antenna and a second gain of the second antenna, based on the first data and the second data, …, based on the first gain being higher than the second gain and a difference between the first gain and the second gain: based on the first gain being higher than the second gain and a difference between the first gain and the second gain: control the first power amplifier such that the first signal has an increased transmission power, a magnitude of the increased transmission power being greater than a magnitude of the reference power, …, control the second power amplifier such that the second signal has an reduced transmission power, a magnitude of the reduced transmission power being greater than the magnitude of the reference power, and control the second antenna to output the second signal having the reduced transmission power” as claimed as a whole in the independent claims 1 and 11 of the current application.
The examiner agreed with the Applicant’s arguments based on the latest amendment and the inventive subject matters as illustrated via Figures 8 and 12 and corresponding page 28: line 4 to page 21: line 26; and page 35: lines 10-26 of the specification.
Other prior arts of record, Zhang et al. (US 2016/0323833); Xu et al. (US 2016/0234794); and Takeda et al. (US 5524044) whether individually or in combination with other prior arts of record also fail to disclose the controlling of the transmission power of the first antenna and second antenna as recited in the above claims 1 and 11 of the current application.
Since all the above prior arts of record fail to teach the claimed invention as discussed above; the independent claims 1 and 11 are therefore allowable. 
Regarding the dependent claims, due to their dependencies with respect to the above allowable base claims, the dependent claims 2, 4-10 and 12-20 are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Hung et al. (US Pat. 2013/0336415) teaches a multi-input multi-output transceiver including a first transmission line and a second transmission line.
Niu (US Pub. 2019/0182779) teaches a mobile terminal including an active antenna system and a configuration method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
August 2, 2021